IN RE AMENDMENT OF RULE 7 OF RULES GOVERNING ADMISSION TO THE PRACTICE OF LAW



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN RE AMENDMENT OF RULE 7 OF RULES GOVERNING ADMISSION TO THE PRACTICE OF LAW

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN RE AMENDMENT OF RULE 7 OF RULES GOVERNING ADMISSION TO THE PRACTICE OF LAW2018 OK 86Case Number: SCBD-6707Decided: 11/13/2018THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2018 OK 86, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 




In re: Amendment of Rule Seven of the Rules Governing Admission to the Practice of Law, 5 O.S. Supp. 2018, Ch.1, app 5

ORDER
This matter comes on before this Court upon an Application to Amend Rule Seven of the Rules Governing Admission to the Practice of Law, 5 O.S. Supp. 2018, Ch. 1, app 5. This Court finds that it has jurisdiction over this matter and the Rules are hereby amended as set out in Exhibit A attached hereto effective January 1, 2019.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 13th day of November, 2018.
/S/CHIEF JUSTICE
Combs, C.J., Gurich, V.C.J., Kauger, Winchester, Edmondson, Colbert, Reif, Darby, JJ., concur;
Wyrick, J., dissents.



EXHIBIT A
RULE SEVEN
FEES 
The following non-refundable fees shall be paid to the Board of Bar Examiners at the time of filing of the application:
(a) Registration:
Regular . . . . . . . . . . . . $125
Nunc Pro Tunc . . . . . . . $500
(b) By each applicant for admission upon motion: the sum of $2,000.
(c) By each applicant for admission by examination under Rule Four, §1:


FEBRUARY BAR EXAM Application filed on or before:


1 September . . . . .$1,000 1,100
1 October . . . . . . .$1,050 1,150
1 November . . . . .$1,150 1,250
JULY BAR EXAMApplication filed on or before:


1 February . . . . . .$1,000 1,100
1 March . . . . . . . .$1,050 1,150
1 April . . . . . . . . .$1,150 1,250
(d) By each applicant for a Special Temporary Permit under Rule Two, §5: the sum of $750.
(e) By each applicant for admission by a Special Temporary Permit under Rule Two, §6: the sum of $100. 
(f) For each applicant for a Special Temporary Permit under Rule Two, §7, there will not be any fee charged to the applicant.
(g) By each applicant for a Temporary Permit under Rule Nine: $150.
(h) By each applicant for admission by examination other than those under subparagraph (c) hereof:

 

FEBRUARY BAR EXAM Application filed on or before:


1 September . . . . $400
1 October . . . . . . .$450
1 November . . . . .$550
JULY BAR EXAMApplication filed on or before:

1 February . . . . . . $400 

1 March . . . . . . . . $450
1 April . . . . . . . . .$550


Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA